DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-14 are drawn to a method comprising receiving, by an application service layer, a request for a communication session, the request originating from a user device; developing, by the application service layer, a set of performance metrics associated with the request; forwarding, by the application service layer, the request to a master service orchestration layer, wherein the set of performance metrics is included with the request; connecting, by the application service layer, the user device to a network to establish a communication session in accordance with the request and the set of performance metrics classified in H04W 76/10 .

II.	Claims 15-18 are drawn to a method comprising: receiving a request for content from a content network having a content service control layer, wherein the request includes a request for the content to be broadcast to a user device; determining a type of content associated with the request; selecting an encoding scheme for broadcast of the content; coordinating communication between the content service control layer, a network core  classified in H04W 72/005.

III.	Claims 19-20 are drawn to a method comprising: receiving a request for content from a user device; determining access network resources to be allocated to support the request by an access network control layer; determining network core access resources to be allocated to support the request by a core access control layer;40 4847-7353-4909.12014-0541Con/101900.002341PATENTdetermining content resources to be allocated to support the request by a content control layer, wherein the content resources are based on the content requested by a user; establishing performance metrics associated with the content; assigning access network resources, network core access resources, and content resources to virtual network functions (VNFs); instantiating the VNFs; establishing a communication to deliver the content; and monitoring the performance metrics classified in H04W 28/16.  


The inventions are distinct, each from the other because of the following reasons:
Inventions 1, 2, and 3 are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one 
The subcombination drawn to the method in group I has separate utility and can be used for connection setup by connecting the user device to the network to establish the communication session according to a developed set of performance metrics other than selecting an encoding scheme for broadcast of content requested and instantiating virtual network functions (VNFs) to provide sufficient resources for broadcasting the content to end users as in group II and determining access network resources, network core access resources, and content resources to be allocated to support a request for content as in group III.   See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above 
The subcombination implements a method in group I that has separate utility and can be used for connection setup by connecting the user device to the network to establish the communication session according to a developed set of performance metrics other than selecting an encoding scheme for broadcast of content requested and instantiating virtual network functions (VNFs) to provide sufficient resources for broadcasting the content to end users as in group II and determining access network resources, network core access resources, and content resources to be allocated to support a request for content as in group III which is different in scope of the subcombination which implements the system. The subcombinations are drawn to different parts in the system and are not obvious variants.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

A telephone call was made to Andrew Gust on March 11 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/
Primary Examiner, Art Unit 2461